Case 1:17-cv-01484-MN Document 319 Filed 10/30/20 Page 1 of 8 PageID #: 7025




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 NUANCE COMMUNICATIONS, INC.,                    )
                                                 )
                Plaintiff,                       )
                                                 )
        v.                                       )   C.A. No. 17-1484 (MN)
                                                 )
 MMODAL LLC,                                     )
                                                 )
                Defendant.                       )

                                  MEMORANDUM ORDER

       At Wilmington this 30th day of October 2020:

       IT IS HEREBY ORDERED that the claim terms of U.S. Patent Nos. 6,766,295 (“the ’295

Patent”) and 7,379,946 (“the ’946 Patent”) with agreed-upon constructions are construed as

follows (see D.I. 300 at 1-2):

               1.      the preamble of claim 1 of the ’295 Patent is limiting

               2.      “sample of a speaker’s speech” means “an amount of a speaker’s speech”
                       (’295 Patent, claim 1)

               3.      “speech recognition system” means “device or combination of devices,
                       which could include general-purpose computers, special purpose
                       computers, or dedicated hardware circuits, and the software thereon, that
                       recognize speech” (’295 Patent, claims 1, 2, 56, 57, 66 & 68)

               4.      “speaker” means “the person who is doing the speaking” (’295 Patent,
                       claims 1, 2, 57, 60, 66 & 68)

               5.      “speech samples” means “at least two samples of a speaker’s speech” (’295
                       Patent, claim 2)

               6.      “latent information” means “relevant data identified within the input data
                       stream” (’946 Patent, claim 1)

               7.      “said template” means “said report template” (’946 Patent, claim 1)

               8.      “report template” means “form for a report” (’946 Patent, claims 1 & 6)
Case 1:17-cv-01484-MN Document 319 Filed 10/30/20 Page 2 of 8 PageID #: 7026




               9.      “remote session” means “a session between devices in which the input voice
                       device is at a different location from the rest of the speech recognition
                       system” (’295 Patent, claims 1, 2, 9 & 68) 1

       Further, as announced at the hearing on October 20, 2020, IT IS HEREBY ORDERED that

the disputed claim terms of the ’295 and ’946 Patents are construed as follows:

               1.      “modifying the speech recognition system by incorporating the sample into
                       the speech recognition system thereby forming a speaker specific modified
                       speech recognition system” means “modifying the speech recognition
                       system based upon the sample to form a speaker-specific modified speech
                       recognition system” (’295 Patent, claim 1)

               2.      the performing step of claim 1 of the ’946 Patent need not occur between
                       the receiving step and first processing step (’946 Patent, claim 1)

               3.      “[a / the] report” will not be construed beyond its ordinary meaning at this
                       time and the Court will address this term in connection with dispositive
                       motions to the extent that the dispute remains (’946 Patent, claims 1 & 5) 2

       The parties briefed the issues (see D.I. 293) and submitted an appendix containing intrinsic

evidence (see D.I. 294; see also D.I. 300), 3 and both parties provided a tutorial describing the

relevant technology (see D.I. 134 & 135). The Court carefully reviewed all submissions in

connection with the parties’ contentions regarding the disputed claim terms, heard oral argument

(see D.I. 316) and applied the following legal standards in reaching its decision:




1
       The parties reached agreement on this construction at the hearing. (See D.I. 316 at 28:14-
       30:12). To the extent Defendant later attempts to read a negative limitation into this term,
       Plaintiff may raise the issue in their dispositive motion briefing.
2
       The Court is not convinced that there is any dispute between the parties as to the meaning
       of this term. To the extent necessary, the parties may present additional claim construction
       arguments on this term in their dispositive motion briefing.
3
       The parties also engaged in claim-construction briefing during an earlier stage of the case
       before these proceedings were stayed pending resolution of the inter partes review.
       (See D.I. 104, 137, 138; see also D.I. 226 (staying case)). After the stay was lifted, the
       parties revised their claim-construction briefing. (See D.I. 278).


                                                 2
Case 1:17-cv-01484-MN Document 319 Filed 10/30/20 Page 3 of 8 PageID #: 7027




I.      LEGAL STANDARDS

        “[T]he ultimate question of the proper construction of the patent [is] a question of law,”

although subsidiary fact-finding is sometimes necessary. Teva Pharms. USA, Inc. v. Sandoz, Inc.,

135 S. Ct. 831, 837-38 (2015). “[T]he words of a claim are generally given their ordinary and

customary meaning [which is] the meaning that the term would have to a person of ordinary skill

in the art in question at the time of the invention, i.e., as of the effective filing date of the patent

application.” Phillips v. AWH Corp., 415 F.3d 1303, 1312-13 (Fed. Cir. 2005) (en banc) (internal

citations and quotation marks omitted). Although “the claims themselves provide substantial

guidance as to the meaning of particular claim terms,” the context of the surrounding words of the

claim also must be considered. Id. at 1314. “[T]he ordinary meaning of a claim term is its meaning

to the ordinary artisan after reading the entire patent.” Id. at 1321 (internal quotation marks

omitted).

        The patent specification “is always highly relevant to the claim construction analysis . . .

[as] it is the single best guide to the meaning of a disputed term.” Vitronics Corp. v. Conceptronic,

Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996). It is also possible that “the specification may reveal a

special definition given to a claim term by the patentee that differs from the meaning it would

otherwise possess. In such cases, the inventor’s lexicography governs.” Phillips, 415 F.3d at

1316. “Even when the specification describes only a single embodiment, [however,] the claims of

the patent will not be read restrictively unless the patentee has demonstrated a clear intention to

limit the claim scope using words or expressions of manifest exclusion or restriction.” Hill-Rom

Servs., Inc. v. Stryker Corp., 755 F.3d 1367, 1372 (Fed. Cir. 2014) (internal quotation marks

omitted) (quoting Liebel-Flarsheim Co. v. Medrad, Inc., 358 F.3d 898, 906 (Fed. Cir. 2004)).

        In addition to the specification, a court “should also consider the patent’s prosecution

history, if it is in evidence.” Markman v. Westview Instruments, Inc., 52 F.3d 967, 980 (Fed. Cir.


                                                   3
Case 1:17-cv-01484-MN Document 319 Filed 10/30/20 Page 4 of 8 PageID #: 7028




1995) (en banc), aff’d, 517 U.S. 370 (1996). The prosecution history, which is “intrinsic evidence,

. . . consists of the complete record of the proceedings before the PTO [Patent and Trademark

Office] and includes the prior art cited during the examination of the patent.” Phillips, 415 F.3d

at 1317. “[T]he prosecution history can often inform the meaning of the claim language by

demonstrating how the inventor understood the invention and whether the inventor limited the

invention in the course of prosecution, making the claim scope narrower than it would otherwise

be.” Id.

        In some cases, courts “will need to look beyond the patent’s intrinsic evidence and to

consult extrinsic evidence in order to understand, for example, the background science or the

meaning of a term in the relevant art during the relevant time period.” Teva, 135 S. Ct. at 841.

Extrinsic evidence “consists of all evidence external to the patent and prosecution history,

including expert and inventor testimony, dictionaries, and learned treatises.” Markman, 52 F.3d

at 980. Expert testimony can be useful “to ensure that the court’s understanding of the technical

aspects of the patent is consistent with that of a person of skill in the art, or to establish that a

particular term in the patent or the prior art has a particular meaning in the pertinent field.”

Phillips, 415 F.3d at 1318. Nonetheless, courts must not lose sight of the fact that “expert reports

and testimony [are] generated at the time of and for the purpose of litigation and thus can suffer

from bias that is not present in intrinsic evidence.” Id. Overall, although extrinsic evidence “may

be useful to the court,” it is “less reliable” than intrinsic evidence, and its consideration “is unlikely

to result in a reliable interpretation of patent claim scope unless considered in the context of the

intrinsic evidence.” Id. at 1318-19. Where the intrinsic record unambiguously describes the scope

of the patented invention, reliance on any extrinsic evidence is improper. See Pitney Bowes, Inc.

v. Hewlett-Packard Co., 182 F.3d 1298, 1308 (Fed. Cir. 1999) (citing Vitronics, 90 F.3d at 1583).




                                                    4
Case 1:17-cv-01484-MN Document 319 Filed 10/30/20 Page 5 of 8 PageID #: 7029




I.     THE COURT’S RULING
       The Court’s ruling regarding the disputed claim terms of the ’295 and ’946 Patents was

announced from the bench at the conclusion of the hearing as follows:

              . . . At issue we have two patents and four disputed claim terms.

                       I am prepared to rule on each of those disputes. I will not be
              issuing a written opinion as to those four terms, but I will issue an
              order stating my rulings. I want to emphasize before I announce my
              decisions that although I am not issuing a written opinion, we have
              followed a full and thorough process before making the decisions I
              am about to state. I have reviewed each of the patents in dispute. I
              have also reviewed the portions of the prosecution history, the IPR,
              and the reexamination and a brief that Nuance submitted in another
              case, all of which were included in the Joint Appendix. There was
              full briefing on each of the disputed terms. There were also tutorials
              on the technology presented by the parties. And there has been
              argument here today. All of that has been carefully considered.

                       Now as to my rulings. As an initial matter, I am not going
              to read into the record my understanding of claim construction law
              generally. I have a legal standard section that I have included in
              earlier opinions, including somewhat recently in Best Medical
              International v. Varian Medical Systems, Inc., C.A. No. 18-1599. I
              incorporate that law and adopt it into my ruling today and will also
              set it out in the order that I issue.

                       Neither party has offered a definition of a person of ordinary
              skill in the art in their papers or the argument here today, but the
              parties seem to agree that there are no disputes as to who that person
              is that is relevant to the issues before me today.

                      Now the disputed terms:

                     The first term is “modifying the speech recognition system
              by incorporating the sample into the speech recognition system
              thereby forming a speaker-specific modified speech recognition
              system” in claim 1 of the ’295 Patent. Plaintiff asserts that it means
              “modifying the speech recognition system based upon the sample to
              form a speaker-specific modified speech recognition system.”
              Defendant argues that it means “modifying the speech recognition
              system to form a speaker-specific modified speech recognition
              system that includes the sample of the speaker’s speech.” The crux
              of the dispute is whether the modified system is “based upon the
              sample” or “includes the sample.”


                                                5
Case 1:17-cv-01484-MN Document 319 Filed 10/30/20 Page 6 of 8 PageID #: 7030




                  Here, I agree with Plaintiff and will construe the term to
           mean “modifying the speech recognition system based upon the
           sample to form a speaker-specific modified speech recognition
           system.”

                  This construction is supported by the intrinsic evidence.

                   For example, at column 1, lines 42 through 46, the ’295
           Patent states that “[i]n the preferred embodiment, the samples are
           obtained without requiring the speaker to engage in a training
           session. The acoustic model is then modified based upon the
           samples thereby forming a modified model.” At column 4, lines 28
           to 31, the ’295 Patent refers to a speaker-independent model, which
           is described as “a generalized acoustic model generated based upon
           samples of speech taken from multiple different representative
           persons.”

                    At column 4, lines 47 through 56, the ’295 Patent references
           a preferred embodiment in which the acoustic model is modified
           prior to termination of the remote session so that the modified model
           can immediately be put to use. At column 5, lines 20 through 50,
           the ’295 Patent references a preferred embodiment in which “only a
           set of statistics which can be used to modify a pre-existing acoustic
           model[] is stored” and the patent notes that that method is preferable
           to conserve memory.

                  The claims of the ’295 Patent also support my construction.
           Claim 1 itself says “incorporating the sample” not including the
           sample itself in the modified system. Additionally, dependent
           claims 70 and 71 refer back to the limitation at issue and reference
           ways in which the incorporation of the speech sample is
           accomplished. Claim 70 recites “[t]he method of claim 1, wherein
           incorporating the sample into the speech recognition system
           comprises modifying an acoustic model based on a sample.”
           Claim 71 similarly recites “[t]he method of claim 1, wherein
           incorporating the sample into the speech recognition system
           comprises modifying an acoustic model by computing statistics
           based on the sample.” These claims suggest that including the
           sample itself is not required.

                  The prosecution history also supports inclusion of the phrase
           “based upon” in the construction. During the reexamination of the
           ’295 Patent and, more specifically, in the May 11, 2011,
           Amendment and Response, the patentee stated “[s]pecifically,
           claim 1 clearly relates to a method of ‘adapting a speech recognition




                                             6
Case 1:17-cv-01484-MN Document 319 Filed 10/30/20 Page 7 of 8 PageID #: 7031




           system’ based upon a sample of speech that is received during a
           remote session and recognized by the system.”

                   Defendant’s citation to the amendment and statements
           during the original prosecution about the Besling prior art does not
           change the result. In the amendment addressing modifying the
           speech recognition system, the applicant deleted the words
           “according to” and added “by incorporating the sample into the
           speech recognition system thereby forming a speaker-specific
           modified speech recognition system.” I do not view this as a clear
           disclaimer of the “based upon” argument being made now. First,
           the applicant explained that the prior art did involve “modifying” as
           required by the claims and also explained that “Besling teaches that
           the input user sample is used to determine a best match adaptation
           profile, where the selected adaptation profile is preexisting. The
           adaptation profile is not modified in any way by the input user
           sample.” Additionally, the applicant further noted that the ’295
           Patent invention “eliminates the inconvenience of requiring user
           feedback and as a result improves efficiency by automatically
           modifying the speaker-specific acoustic models based on the
           received samples of the specific speaker’s speech.”

                   The second term is “remote session” in claims 1, 2, 9 and 68
           of the ’295 Patent. During the argument today, the parties agreed to
           Defendant’s proposal that the term means “a session between
           devices in which the input voice device is at a different location from
           the rest of the speech recognition system.” I will adopt that
           construction. And in doing so, I will restate what I said earlier, that
           if Defendant attempts to read a negative limitation into the
           construction at a later date, I will allow Plaintiff to raise the issue
           again.

                   The third term is directed to the order of steps in claim 1 of
           the ’946 Patent. Defendant asserts that the steps must be performed
           in the order in which they appear in the claim. Plaintiff does not
           dispute that “the receiving,” first “processing,” “activating,”
           “populating,” and second “processing” steps are performed in the
           order they are listed, but Plaintiff disputes that the “performing” step
           must occur between the “receiving” and first “processing” steps.

                   Here, I agree with Plaintiff and I will not construe the claim
           to require that the performing step be performed between the
           receiving and first processing step.

                  As an initial matter, “as a general rule [a method] claim is
           not limited to performance of the steps in the order recited, unless



                                              7
Case 1:17-cv-01484-MN Document 319 Filed 10/30/20 Page 8 of 8 PageID #: 7032




           the claim explicitly or implicitly requires a specific order.” That’s
           from Baldwin Graphic Systems, Inc. v. Siebert, Inc., 512 F.3d 1338,
           1345 (Fed. Cir. 2008).

                   Here, nothing in the claim itself or in the intrinsic record
           requires that the “performing” step occur prior to the first
           “processing” step. For example, at column 10, lines 33 to 37, the
           ’946 Patent states that “[a]dditional processing may include, for
           example, normalization, validation, and extraction of relevant data.
           Any one of these processes may be used either along or in
           combination with other processing functions.” Similarly, the
           description of Figure 2 of the ’946 Patent at column 8, lines 10
           through 28, states that “[t]he first step [of the initial processing] is
           the identification of a relevant portion of the generic data,” which
           “may include latent information.” This is a different order than the
           steps that are included in claim 1, where “identify[ing] latent
           information” is included in the “processing” step, which is listed
           after the “performing” step.

                   The fourth and final term is “[a/the] report” in claim 1 and 5
           of the ’946 Patent. Plaintiff asserts that no construction is necessary.
           Defendant asserts that it refers to “a or the report template in which
           the empty fields have been populated with template specified data.”

                  The parties both agree that the report in the claim is
           ultimately generated from the information on the template. I am not
           convinced, however, that there is a dispute here that requires this
           term to be construed beyond its ordinary meaning. If it turns out
           that there is a real dispute, then the parties can address it in
           connection with summary judgment motions.




                                                  The Honorable Maryellen Noreika
                                                  United States District Judge




                                              8
